Case 1:21-cv-20684-BB Document 60 Entered on FLSD Docket 08/31/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-20684-BLOOM/Otazo-Reyes

 JOHN PAUL MAC ISAAC,

        Plaintiff,

 v.

 TWITTER, INC.,

       Defendant.
 _____________________________/

                                        FINAL JUDGMENT

        Pursuant to the Court’s Order GRANTING Defendant’s Motion to Dismiss Plaintiff’s

 Amended Complaint, ECF No. [59], this action is dismissed with prejudice, and Plaintiff shall

 take nothing by his Amended Complaint, ECF No. [44].

        DONE AND ORDERED in Chambers at Miami, Florida, on August 30, 2021.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
